DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office action is in response to the Amendment filed July 27, 2022 which was filed in response to the Office action of April 27, 2022.

Response to Arguments
Applicant’s arguments made in the Remarks section of the Amendment filed July 27, 2022 with respect to the rejection of claims 1 and 4-5 under 35 U.S.C. 103 have been fully considered and are persuasive in part.  Therefore, that rejection is withdrawn.  However, upon further consideration, the previous ground of rejection is augmented to address applicant’s argument concerning prior art teaching of the type of heating used in the method and apparatus taught in the prior art which render applicant’s claims unpatentable.
Applicant first argues, on pages 5 and 6 of the Amendment, Examiner’s assertion a person of ordinary skill in the art would understand circular heating units 12A and 12B shown in Figure 7 of Japanese Patent Document No. JP2011017063 A by Ichitani et al. (hereinafter ICHITANI ‘063) to be heating coils is not indicated by ICHITANI ‘063.  Examiner respectfully disagrees.
As Examiner explained in the numbered paragraph 7 on page 3 of the Office action of April 27, 2022, paragraph [0059] of the English machine translation of ICHITANI ‘063 does not specifically use the word ‘coil’ when disclosing heating units 12A and 12B are used to heat metal blanks.  However, to be more precise, Figure 7 of ICHITANI ‘063 shows heating units 12A and 12B have a ring shape with an outer circular shape and an inner circular shape conveying a heating coil structure.  Therefore, Examiner does not find Applicant’s argument concerning this point persuasive.  Machine translations, as somewhat emphasized in the previous Office action by pointing out their use, do not always convey the entirety of the original disclosure in as full and concise a manner as the original disclosure provided.
Applicant next argues in the Remarks section, on pages 5 and 6 of the Amendment, Examiner’s assertion a person of ordinary skill in the art would understand the type of heating disclosed by ICHITANI ‘063 would be induction heating as claimed in claim 1 is not taught by ICHITANI ‘063.
Examiner does not find this argument particularly persuasive.  But, as acknowledged by Examiner in numbered paragraph 7 on page 3 of the previous Office action, the English machine translation of ICHITANI ‘063 does not describe the type of heat transfer used.  So, in order to advance prosecution and remove doubt regarding this specific point of contention, Examiner is augmenting the previous 35 U.S.C. 103 rejection made in the Office action of April 27, 2022 with the addition of Japanese Patent Document No. 2011111657 A by Ichitani et al. (hereinafter ICHITANI ‘657) which specifically describes the type of heating used as induction heating in paragraph [0052].  Examiner notes at this juncture ICHITANI ‘657 was previously cited in the final Office action of October 18, 2021, shares two listed inventors with ICHITANI ‘063, and discloses much of the same subject matter of ICHITANI ‘063.
Applicant next argues in the second full paragraph of page 6 of the Amendment ICHITANI ‘063 does not disclose the boundary as claimed in claim 1.  Examiner respectfully disagrees with this assertion.
The “boundary” claimed in the last clause of claim 1 is so broadly undefined that it almost lacks specificity such that it provides an actual limitation to the claim.  The word “boundary” lacks a descriptive qualifier which identifies what type of boundary is being claimed.  And, the clause provides no function and/or purpose as to what the boundary does.  The clause merely states its existence and recites limitations as to where it is.  So, disclosure and/or teaching of the “boundary” clause may be met in the prior art by a wide range of rationale in the same way the clause would be readable on potentially infringing methods if the claim were to be allowed.
Applicant lastly argues, in the bottom half of page 6 of the Amendment, the prior art fails to disclose the claim language amended into claims 1 and 5, and are therefore patentable over the prior art for at least that reason.  Examiner respectfully disagrees as explained in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable ICHITANI ‘063 in view of U.S. Patent No. 2,324,205 to Gladfelter et al. (hereinafter GLADFELTER) and further in view of ICHITANI ‘657.  Citation to ICHITANI ‘063 and ICHITANI ‘0657 will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding claim 1, ICHITANI teaches a manufacturing method for a metal component (¶[0001]), the manufacturing method comprising:
locally heating a metal plate (5 in Figs. 3 and 4; ¶[0058]) by a heating coil (12A and 12B in Fig. 7; ¶[0059].  Although the English machine translation of ICHITANI does not specifically use the word ‘coil’, a person of ordinary skill in the art would understand ring-shaped heating units 12A and 12B teach heating coil structures); and
molding the metal plate by using a die (1 in Fig. 3; ¶[0050]) and a punch (2 in Fig. 3; ¶[0050]) configured to press the metal plate against the die (Fig. 3 shows punch 2 pressing plate 5 onto die 1), after heating the metal plate (¶[0050] and ¶[0051] describe the local heating is performed prior to molding in the die set of Fig. 3), wherein:
in the step of heating the metal plate, at least a part of an area where an amount of deformation is relatively large in a processing region of the metal plate to be molded in the step of molding the metal plate is arranged to face the heating coil in an axial direction of the heating coil (¶[0058] with reference to Figs. 5-7 teach plate 5 is held between the halves of the heating apparatus (10 and 11 in Figs. 5-7) to transfer heat to the plate.  Placing plate 5 between halves 10 and 11 results in arranging the metal plate in an axial direction with respect to heating units 12A and 12B), and is heated to a higher temperature than an area where the amount of deformation is relatively small in the processing region (¶[0051] teaches with reference to Fig. 3 that region B where punch shoulder 3 contacts metal plate 5 is heated to one temperature while region C, within region B, may be heated differently depending on the configuration of the intended outcome.),
in the step of molding the metal plate, the metal plate is warm drawn using the die and the punch assembly (¶[0050], with reference to Fig. 3, teaches so-called ‘cold press molding’.  However, the term ‘cold press molding’ is used in this context to relate that punch 2 and die 1 are not in and of themselves heated.  Instead, warm drawing is accomplished by heating plate 5 prior to the drawing and placing the heated plate into the non-heated die set to perform the drawing operation illustrated in Fig. 3),
the processing region is included in the plate and a non-processing region on the outer side of the processing region is not drawn when the metal plate is warm-drawn (¶[0050] and ¶[0051] with reference to Fig. 3 teach the outer portion of plate 5, designated as region A, is not drawn in that the outer edges of plate 5 remain under blank holder 4),
in the step of heating the metal plate, at least a part of an outer area located outside a contact area is heated to a higher temperature than the contact area, the contact area being an area coming into contact with a shoulder of the punch assembly in the processing region of the metal plate to be stamped in the step of stamping the metal plate (¶[0059] teaches the heating apparatus shown in Fig. 7 has coil 12A which heats region B in Fig. 4 at a lower temperature than coil 12B which heats region A in Fig. 4 at a higher temperature than region B.),
in the step of heating the metal plate, the metal plate is heated such that the temperature of at least a part of the outer area of the metal plate becomes gradually higher from a side close to the contact area toward a side distant from the contact area(¶[0059] teaches coil 12A heats punch shoulder contact region B of Fig. 4 at a lower temperature than coil 12B heats region A in Fig. 4 which surrounds region B as an outer area.  Temperature of the heating would gradually increase within the blank from the area axially aligned with coil 12A to the area axially aligned with coil 12B due to coil 12B being heated at a higher temperature as described in ¶[0059]), and
a boundary between the processing region and the non-processing region is arranged at a position closer to the heating coil than an inner area, the inner area being located inside the outer area and having the contact area (a boundary area is arranged using the heating apparatus of Fig. 7 in that an area of transition would be created between the difference in heating between the two coils 12A and 12B.  It should be noted that the type of boundary is not claimed in this limitation.  And, the function and/or purpose of the boundary is not claimed in this limitation.).
ICHITANI ‘063 is silent regarding the type of heating used to heat the metal plate.
ICHITANI ‘063 does not expressly disclose only at least a part of the outer area in the processing region is arranged to face, in the axial direction, the heating coil.  (The limitation added on July 27, 2022.)
ICHITANI ‘063 does not teach stamping the metal plate where the plate is punched using the same die and punch used to draw the plate with the punching occurring prior to the drawing operation.
GLADFELTER teaches a cupping press (Title) manufacturing method for a metal component (metal strip M in Figs. 1-6; page 2, col. 1, line 54), the manufacturing method comprising:
stamping the metal plate by using a die (19 in Figs. 1-5; page 1, col. 1, line 55) and a punch assembly (draw ring 46 and head 58 in Figs. 1-5 make up a punch assembly; page 2, col. 1, lines 41-75) configured to press the metal plate against the die (Figs. 4 and 5 show strip M is pressed against die 19 by the punch assembly) wherein:
in the step of stamping the metal plate, the metal plate is punched using the die and the punch assembly to form a blank (Fig. 4 shows draw ring 46 and head 58 move downwardly together and draw ring 46 punches strip M to form a blank), and then the blank is drawn using the same die and the punch assembly (Fig. 5 shows head 58 travels further downwardly within die 19 to draw the blank into a cup shape), and
the processing region is included in the blank and a non-processing region on the outer side of the processing region is not punched when the metal plate is punched to form the blank (Figs. 5 and 6 show the portions of strip M outside of draw ring 46 are not punched).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of GLADFELTER, which teaches a manufacturing method for a metal component that punches a blank from a metal strip and then draws the blank, with the teachings of ICHITANI ‘063, which teaches pre-heating of a blank prior to drawing, to yield the predictable result of improving the formability of the blank as ICHITANI ‘063 teaches.  In essence, the punching draw ring of GLADFELTER would be added around the drawing punch of ICHITANI ‘063 in the same configuration as taught by GLADFELTER to accomplish the punching and drawing processes as claimed in claim 1.  And, a guide plate would be added on the upstream side in the feed direction of the die set of ICHITANI ‘063 in the same configuration as taught by GLADFELTER (guide plates 40 in Figs. 1-5 of GLADFELTER (page 2, col. 1, lines 20- 31) guide strip M through the die set) with the preheating apparatus of ICHITANI ‘063 configured around the guide plate to pre-heat the metal strip prior to being feed into the die set.
Additionally, to address the limitation added by amendment on July 27, 2022 regarding “only at least a part of the outer area in the processing region is arranged to face, in the axial direction, the heating coil”, adding the punching draw ring of GLADFELTER around the drawing punch of ICHITANI ‘063 as explained above would require making the outer area of the processing region larger to accommodate the punching draw ring of GLADFELTER, resulting in a portion of the outer area of the processing region extending beyond the outer circumference of coil 12B of ICHITANI ‘063, which results in only a portion of the outer area of the processing region being arranged to face the heating coil in an axial direction as the newly-added limitation specifies.
The prior art reference combination of ICHITANI ‘063 in view of GLADFELTER is silent regarding the type of heating used by heating coils 12A and 12B of ICHITANI ‘063 to heat the metal plate.
ICHITANI ‘657 teaches a method and apparatus for pre-heating a metal blank that teaches much of the same subject matter as ICHITANI ‘063.  As pointed out in the Response to Arguments section above, ICHITANI ‘657 was previously cited in the final Office action of October 18, 2021 and specifically discloses the type of heating used in apparatus of Fig. 3 is induction heating as described in ¶[0052].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select induction heating as the type of heating to use in the heating apparatus of ICHITANI ‘063 based on the teachings of ICHITANI ‘657 in that both references teach the same subject matter and the heating apparatus shown in Fig. 3 of ICHITANI ‘657 is the same as the heating apparatus shown in Fig. 5 of ICHITANI ‘063 which is then extended to additional embodiments shown in Figs. 6 and 7 of ICHITANI ‘063.
Regarding claim 4, the prior art reference combination of ICHITANI ‘063 in view of GLADFELTER and further in view of ICHITANI ‘657 renders the method of claim 1 unpatentable as explained above.  The method taught by ICHITANI ‘063 is disclosed in connection with pre-heating and drawing aluminum alloys as described in ¶[0001].
Regarding claim 5, ICHITANI ‘063 teaches a manufacturing apparatus for a metal component (Fig. 3; ¶[0050]), the manufacturing apparatus comprising:
a preheating portion (Figs. 5-7 show three different configurations of a heating apparatus; ¶[0058] and ¶[0059]) configured to locally heat a metal plate (¶[0058] teaches the heating apparatus is used by placing the metal blank between the heating apparatus halves (10 and 11 in Figs. 5-7) ; and
a stamping portion configured to stamp the metal plate (the die set shown in Fig. 3; ¶[0050]),
the preheating portion including a heating coil (12A and 12B in Fig. 7; ¶[0059].  Although the English machine translation of ICHITANI ‘063 does not specifically use the word ‘coil’, a person of ordinary skill in the art would understand ring-shaped heating units 12A and 12B teach heating coil structures),
the stamping portion including a die (1 in Fig. 3) and a punch assembly (2 in Fig. 3) configured to press the metal plate against the die (Fig. 3 shows punch 2 pressing metal plate 5 against die 1), the die and the punch being provided to warm draw the blank (¶[0050] and ¶[0051] describe the local heating is performed prior to molding in the die set of Fig. 3),
the die and the punch assembly being provided such that the metal plate has a processing region that is included in the blank and a non-processing region on the outer side of the processing region that is not drawn during when the metal plate is drawn (¶[0050] and ¶[0051] with reference to Fig. 3 teach the outer portion of plate 5, designated as region A, is not drawn in that the outer edges of plate 5 remain under blank holder 4),
the heating coil faces, in the axial direction, an area of the processing region where an amount of deformation is relatively large in the processing region of the metal plate to be stamped by the stamping portion (¶[0058] and Fig. 4 teach the center portion, region C, is heated to a lesser extent than region B, which is positioned adjacent the shoulders of the punch where relatively large deformation occurs),
the heating coil being configured such that at least a part of the area where the amount of deformation is relatively large in the processing region of the metal plate is heated to a higher temperature than an area where the amount of deformation is relatively small in the processing region (¶[0058] and Fig. 4 teach the center portion, region C, is heated to a lesser extent than region B, and region A is heated differently from region B),
the heating coil being arranged not to face a contact area in the axial direction, but to face, in the axial direction, at least a part of an outer area located outside the contact area, the contact area being an area coming into contact with a shoulder of the punch assembly in the processing region (¶[0058] and Fig. 4 teach the center portion, region C, is heated to a lesser extent than region B, and region A is heated differently from region B),
the heating coil having a first coil (coil 12A and/or 12B in lower half 11 of the heating apparatus shown in Figs. 5-7), and a second coil (coil 12A and/or 12B in upper half 10 of the heating apparatus shown in Figs. 5-7) connected to the first coil (upper and lower halves 10 and 11 of the heating apparatus shown in Figs. 5-7 are shown connected on one side) and arranged at a position closer to the metal plate than the first coil in the axial direction (when a metal plate is positioned over heating coils 12A and 12B of lower half 11 of the heating apparatus, the coils in lower half 11 will be positioned closer to the plate than coils 12A and 12B in upper half 10 of the apparatus in that the upper half is shown tilted upwardly such that coils 12A and 12B of upper half 10 would be located farther away than the coils of lower half 11 in an axial direction of the coils.)
an inner diameter of the first coil is shorter than an inner diameter of the second coil (the inner diameter of the coil nested inside the outer coil in each of the heating apparatus halves shown in Fig. 7 is shorter than the outer coil’s inner diameter),
when viewed from the axial direction, the first coil being arranged inside the second coil (each half of the heating apparatus of Fig. 7 has a coil nested inside another coil),
the heating coil being arranged at a position closer to a boundary between the processing region and the non-processing region than an inner area, the inner area being located inside the outer area and having the contact area (a boundary area is arranged using the heating apparatus of Fig. 7 in that an area of transition would be created between the difference in heating between the two coils 12A and 12B.).
ICHITANI ‘063 does not teach stamping the metal plate where the plate is punched using the same die and punch used to draw the plate with the punching occurring prior to the drawing operation.  ICHITANI ‘063 is silent as to the positional relationship between the heating apparatuses shown in Figs. 5-7 and the die set shown in Fig. 3, thus not teaching the heating coil is arranged such that an axial direction of the heating coil is along a movement direction of the punch.
ICHITANI ‘063 is silent regarding the type of heating used to heat the metal plate.
ICHITANI ‘063 does not expressly disclose the heating coil being arranged to face, in the axial direction, only at least a part of the outer area in the processing region.  (The limitation added on July 27, 2022.)
GLADFELTER teaches a cupping press (Title) for a metal component (metal strip M in Figs. 1-6; page 2, col. 1, line 54), the manufacturing apparatus comprising:
a stamping portion including a die (19 in Figs. 1-5; page 1, col. 1, line 55) and a punch assembly (draw ring 46 and head 58 in Figs. 1-5 make up a punch assembly; page 2, col. 1, lines 41-75) configured to press the metal plate against the die (Figs. 4 and 5 show strip M is pressed against die 19 by the punch assembly), the die and the punch assembly being provided to punch the metal plate (Fig. 4 shows draw ring 46 and head 58 move downwardly together and draw ring 46 punches strip M to form a blank) to form a blank and then to draw the blank (Fig. 5 shows head 58 travels further downwardly within die 19 to draw the blank into a cup shape),
the die and the punch assembly being provided such that the metal plate has a processing region that is included in the blank and a non-processing region on the outer side of the processing region that is not punched during when the metal plate is punched to form the blank (Figs. 5 and 6 show the portions of strip M outside of draw ring 46 are not punched).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of GLADFELTER, which teaches a press for a metal component that punches a blank from a metal strip and then draws the blank, with the teachings of ICHITANI ‘063, which teaches a pre-heating apparatus to heat a blank prior to drawing in a draw die set, to yield the predictable result of improving the quality of metal components made by the apparatus as ICHITANI ‘063 teaches.  In essence, the punching draw ring of GLADFELTER would be added around the drawing punch of ICHITANI ‘063 in the same configuration as taught by GLADFELTER to accomplish the punching and drawing processes.  And, a guide plate would be added on the upstream side in the feed direction of the die set of ICHITANI ‘063 in the same configuration as taught by GLADFELTER (guide plates 40 in Figs. 1-5 of GLADFELTER (page 2, col. 1, lines 20- 31) guide strip M through the die set) with the preheating apparatus of ICHITANI ‘063 configured around the guide plate to pre-heat the metal strip prior to being feed into the die set, thus aligning the preheating apparatus with the die set.
Additionally, to address the limitation added by amendment on July 27, 2022 regarding “the heating coil being arranged to face, in the axial direction, only at least a part of the outer area in the processing region”, adding the punching draw ring of GLADFELTER around the drawing punch of ICHITANI ‘063 as explained above would require making the outer area of the processing region larger to accommodate the punching draw ring of GLADFELTER, resulting in a portion of the outer area of the processing region extending beyond the outer circumference of coil 12B of ICHITANI ‘063, which results in only a portion of the outer area of the processing region being arranged to face the heating coil in an axial direction as the newly-added limitation specifies.
The prior art reference combination of ICHITANI ‘063 in view of GLADFELTER is silent regarding the type of heating used by heating coils 12A and 12B of ICHITANI ‘063 to heat the metal plate.
ICHITANI ‘657 teaches a method and apparatus for pre-heating a metal blank that teaches much of the same subject matter as ICHITANI ‘063.  As pointed out in the Response to Arguments section above, ICHITANI ‘657 was previously cited in the final Office action of October 18, 2021 and specifically discloses the type of heating used in apparatus of Fig. 3 is induction heating as described in ¶[0052].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select induction heating as the type of heating to use in the heating apparatus of ICHITANI ‘063 based on the teachings of ICHITANI ‘657 in that both references teach the same subject matter and the heating apparatus shown in Fig. 3 of ICHITANI ‘657 is the same as the heating apparatus shown in Fig. 5 of ICHITANI ‘063 which is then extended to additional embodiments shown in Figs. 6 and 7 of ICHITANI ‘063.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799